Exhibit 10.7

PACIFIC DATAVISION, INC.

NOTICE OF GRANT OF STOCK OPTION

(Executive Form – Initial Grant)

Pacific DataVision, Inc., a Delaware corporation (the “Company”), has granted to
the Participant an option (the “Option”) to purchase certain shares of Stock
(the “Option Shares”) pursuant to the Pacific DataVision, Inc. 2014 Stock Plan
(the “Plan”) on the following terms and conditions. All capitalization terms
used herein that are not defined herein shall have the meaning ascribed to such
term in the Plan, except as provided in a Superseding Agreement.

 

Participant:                                                                  
                                                                        Award
No.:                     Date of Grant:                         Number of Option
Shares:                         , subject to adjustment as provided by the Stock
Option Agreement. Exercise Price per Share:    $                    
Vesting Start Date:                         Option Expiration Date:    The tenth
anniversary of the Date of Grant. Tax Status of Option:                        
Stock Option. (Enter “Incentive” or “Nonstatutory.” If blank, this Option will
be a Nonstatutory Stock Option.) Vested Shares:    Provided that Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio”
determined as of such date, as follows:      

Vested Ratio

   Prior to first anniversary of Vesting Start Date    0    On first anniversary
of Vesting Start Date (the “Initial Vesting Date”)    1/4    Plus    For each
additional one year of the Participant’s Service from the Initial Vesting Date
until the Vested Ratio equals 1/1, an additional    1/4 Accelerated Vesting:   
Notwithstanding any other provision contained in this Notice of Grant, the Stock
Option Agreement or the Plan, the portion of the Option Shares that have not yet
become vested and exercisable as of the date of termination of Participant’s
Services shall immediately become 100% vested and exercisable if: (1) the
Participant’s Services to the Company terminates more than 90 days after the
Date of Grant due to the Participant’s death or Disability (as defined in the
Plan); or



--------------------------------------------------------------------------------

(2) the Participant’s Services with the Company is terminated either by the
Company or its successor without Cause (as defined below) or by the Participant
for Good Reason (as defined below) coincident with or within one year after a
Change in Control (as defined in the Plan).

 

Notwithstanding any other provision contained in this Notice of Grant, the Stock
Option Agreement or the Plan, if the Participant’s Services with the Company is
(i) terminated by the Company without Cause and not as a result of Participant’s
death or Disability, (ii) terminated by the Participant for Good Reason or (iii)
terminated by the Participant on a voluntary basis without Good Reason, then the
portion of the Option Shares that would have vested through the end date of
Participant’s Services to the Company had such Option Shares vested on a daily
basis over a four year period (with a 365 day year) commencing on the Vesting
Start Date shall immediately become vested and exercisable as of the date of
termination of Services.

 

“Cause” shall have the meaning ascribed to such term in the Plan.

 

“Good Reason” means the occurrence of any of the following without the
Participant’s consent: (i) a material diminution in the Participant’s base
salary; (ii) a material diminution in the Participant’s authority, duties, or
responsibilities; (iii) any requirement that the Participant relocate, by more
than fifty (50) miles, the principal location from which the Participant
performs services for the Company as compared to such location immediately prior
to the occurrence of the Change in Control; or (vi) any other action or inaction
that constitutes a material breach by the Company of any agreement under which
the Participant provides services.

Suspension of Vesting: During any authorized leave of absence, the vesting of
the Option Shares as provided by this Notice of Grant shall be suspended after
the leave of absence exceeds a period of ninety (90) days. Vesting of the Option
Shares shall resume upon the Participant’s termination of the leave of absence
and return to Service. The period of Services required for each subsequent
Vested Shares installment determined in accordance with the vesting schedule
above shall be extended by the length of the suspension. Any extension of the
vesting schedule shall not defer the Option Expiration Date.

Superseding

Agreement:

Any employment agreement between the Company and Participant or any severance
plan adopted by the Board in which Participant agrees to participate in shall be
deemed a Superseding Agreement, and the terms set forth in such employment
agreement or severance plan shall supersede and replace the terms set forth in
this Notice of Grant, the

 

2



--------------------------------------------------------------------------------

accompanying Stock Option Agreement and the Plan.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Notice of Grant and by the provisions of the Stock
Option Agreement and the Plan, both of which are made a part of this document,
and by the Superseding Agreement, if any. The Participant acknowledges that
copies of the Plan, the Stock Option Agreement and the prospectus for the Plan
are available on the Company’s internal web site and may be viewed and printed
by the Participant for attachment to the Participant’s copy of this Notice of
Grant. The Participant represents that the Participant has read and is familiar
with the provisions of the Stock Option Agreement and the Plan, and hereby
accepts the Option subject to all of their terms and conditions.

 

PACIFIC DATAVISION, INC. PARTICIPANT By:

 

 

Name:

 

Signature Title:

 

 

Date Address: 3 Garret Mountain

 

Suite 401 Address Woodland Park, NJ 07424

 

 

ATTACHMENTS: 2014 Stock Plan, as amended to the Date of Grant; Stock Option
Agreement; Exercise Notice; and Plan Prospectus

 

3



--------------------------------------------------------------------------------

PACIFIC DATAVISION

STOCK OPTION AGREEMENT

(Executive Form)

Pacific DataVision, Inc. (the “Company”) has granted to the Participant named in
the Notice of Grant of Stock Option (the “Notice of Grant”) to which this Stock
Option Agreement (the “Option Agreement”) is attached an option (the “Option”)
to purchase certain shares of Stock upon the terms and conditions set forth in
the Notice of Grant and this Option Agreement. The Option has been granted
pursuant to and shall in all respects be subject to the terms and conditions of
the Pacific DataVision, Inc. 2014 Stock Plan (the “Plan”), as amended to the
Date of Grant, the provisions of which are incorporated herein by reference. By
signing the Notice of Grant, the Participant: (a) acknowledges receipt of, and
represents that the Participant has read and is familiar with, the Notice of
Grant, this Option Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
shares issuable pursuant to the Option (the “Plan Prospectus”), (b) accepts the
Option subject to all of the terms and conditions of the Notice of Grant, this
Option Agreement and the Plan and (c) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Compensation Committee of the
Board of Directors (the “Committee”) upon any questions arising under the Notice
of Grant, this Option Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice of Grant (including any
Superseding Agreement) or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. TAX CONSEQUENCES.

2.1 Tax Status of Option. This Option is intended to have the tax status
designated in the Notice of Grant.

(a) Incentive Stock Option. If the Notice of Grant so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a



--------------------------------------------------------------------------------

Nonstatutory Stock Option and not as an Incentive Stock Option to the extent
required by Section 422 of the Code.)

(b) Nonstatutory Stock Option. If the Notice of Grant so designates, this Option
is intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

2.2 ISO Fair Market Value Limitation. If the Notice of Grant designates this
Option as an Incentive Stock Option, then to the extent that the Option
(together with all Incentive Stock Options granted to the Participant under all
stock option plans of the Participating Company Group, including the Plan)
becomes exercisable for the first time during any calendar year for shares
having a Fair Market Value greater than One Hundred Thousand Dollars ($100,000),
the portion of such options which exceeds such amount will be treated as
Nonstatutory Stock Options. For purposes of this Section 2.2, options designated
as Incentive Stock Options are taken into account in the order in which they
were granted, and the Fair Market Value of Stock is determined as of the time
the option with respect to such Stock is granted. If the Code is amended to
provide for a different limitation from that set forth in this Section 2.2, such
different limitation shall be deemed incorporated herein effective as of the
date required or permitted by such amendment to the Code. If the Option is
treated as an Incentive Stock Option in part and as a Nonstatutory Stock Option
in part by reason of the limitation set forth in this Section 2.2, the
Participant may designate which portion of such Option the Participant is
exercising. In the absence of such designation, the Participant shall be deemed
to have exercised the Incentive Stock Option portion of the Option first.
Separate certificates representing each such portion shall be issued upon the
exercise of the Option. (NOTE TO PARTICIPANT: If the aggregate Exercise Price of
the Option (that is, the Exercise Price multiplied by the Number of Option
Shares) plus the aggregate exercise price of any other Incentive Stock Options
you hold (whether granted pursuant to the Plan or any other stock option plan of
the Participating Company Group) is greater than $100,000, you should contact
the Chief Financial Officer of the Company to ascertain whether the entire
Option qualifies as an Incentive Stock Option.)

3. ADMINISTRATION.

All questions of interpretation concerning the Notice of Grant, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee. All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

 

2



--------------------------------------------------------------------------------

4. EXERCISE OF THE OPTION.

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option. In no event shall the Option be exercisable for more shares than the
Number of Option Shares, as adjusted pursuant to Section 9.

4.2 Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased. The Option shall be deemed to be exercised upon
receipt by the Company of such electronic or written Exercise Notice and the
aggregate Exercise Price.

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.

(b) Limitations on Forms of Consideration. The Company reserves, at any and all
times, the right, in its sole and absolute discretion, to establish, decline to
approve or terminate any program or procedure providing for payment of the
Exercise Price through any of the means described below, including with respect
to the Participant notwithstanding that such program or procedures may be
available to others.

(i) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the

 

3



--------------------------------------------------------------------------------

Option in an amount not less than the aggregate Exercise Price for such shares
(including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System).

(ii) Net-Exercise. A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net-Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.

(iii) Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value. A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s Stock. If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.

4.4 Tax Withholding.

(a) In General. At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company Group, if
any, which arise in connection with the Option. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Participant.

(b) Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a fair market value, as determined
by the Company as of the date of exercise, not in excess of the

 

4



--------------------------------------------------------------------------------

amount of such tax withholding obligations determined by the applicable minimum
statutory withholding rates.

4.5 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option. Except as provided by
the preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. NONTRANSFERABILITY OF THE OPTION.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. Following the death of the Participant,
the Option, to the extent provided in Section 7, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

 

5



--------------------------------------------------------------------------------

6. TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

7. EFFECT OF TERMINATION OF SERVICE.

7.1 Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

(a) Retirement. If the Participant’s Service terminates other than for Cause
after the Participant has both (i) attained age sixty (60) and (ii) completed
ten (10) years of continuous Service to the Company (such combination of age and
continuous Service, “Retirement Eligibility”), the Option, to the extent
unexercised and exercisable for Vested Shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant (or the
Participant’s guardian or legal representative) at any time prior to the Option
Expiration Date.

(b) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of three (3) years
after the date on which the Participant’s Service terminated (provided that
Participant may elect a shorter exercise period in order to maintain the
Option’s ISO status), but in any event no later than the Option Expiration Date.
Notwithstanding the foregoing, if the Participant’s Service terminates because
of the Disability of the Participant after the Participant achieves Retirement
Eligibility, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the Option Expiration Date.

(c) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of three (3) years after the date on which the
Participant’s Service terminated (provided that Participant may elect a shorter
exercise period in order to maintain the Option’s ISO status), but in any event
no later than the Option Expiration Date. Notwithstanding the foregoing, (i) if
the Participant dies during the three-month period provided by Section 7.1(e) or
during the period provided by Section 7.1(b), the Option, to the extent
unexercised and exercisable for Vested Shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time

 

6



--------------------------------------------------------------------------------

prior to the expiration of three (3) years after the date of the Participant’s
death (provided that Participant’s legal representative or other person may
elect a shorter exercise period in order to maintain the Option’s ISO status),
but in any event no later than the Option Expiration Date; or (ii) if the
Participant’s Service terminates because of the death of the Participant after
the Participant achieves Retirement Eligibility, the Option, to the extent
unexercised and exercisable for Vested Shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the Option Expiration
Date.

(d) Termination for Cause. Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause,
the Participant may exercise those Vested Shares as of the date Participant’s
Service is terminated for Cause at any time prior to the expiration of three
(3) months after the date on which the Participant’s Service terminated for
Cause, but in any event no later than the Option Expiration Date.

(e) Termination Without Cause or for Good Reason. If the Company terminates
Participant’s Service without Cause or if Participant’s Service is terminated by
the Participant for Good Reason, Participant may exercise those Vested Shares as
of the date Participant’s Service is terminated at any time prior to the
expiration of six (6) months after the date on which the Participant’s Service
terminated (provided that Participant may elect a shorter exercise period in
order to maintain the Option’s ISO status), but in any event no later than the
Option Expiration Date.

(f) Other Termination of Service. If the Participant’s Service terminates for
any reason not covered by Sections 3(a), 3(b), 3(c) or 3(d), the Option, to the
extent unexercised and exercisable for Vested Shares by the Participant on the
date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of three (3) months after the
date on which the Participant’s Service terminated, but in any event no later
than the Option Expiration Date.

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of the Participant’s Service for Cause, if the exercise of the
Option within the applicable time periods set forth in Section 7.1 is prevented
by the provisions of Section 4.6, the Option shall remain exercisable until the
later of (a) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions, or (b) the end of the applicable time period
under Section 7.1, but in any event no later than the Option Expiration Date.

8. EFFECT OF CHANGE IN CONTROL.

Subject in all cases to any accelerated vesting provisions provided in the
Notice of Grant, in the event of a Change in Control, except to the extent that
the Committee determines to cash out the Option in accordance with
Section 13.1(c) of the Plan, the surviving, continuing, successor, or purchasing
entity or parent thereof, as the case may be (the “Acquiror”), may, without the
consent of the Participant, assume or continue in full force and effect the
Company’s rights and obligations under all or any portion of the Option or
substitute for all or any portion of the Option a substantially equivalent
option for the Acquiror’s stock. For purposes of this

 

7



--------------------------------------------------------------------------------

Section, the Option or any portion thereof shall be deemed assumed if, following
the Change in Control, the Option confers the right to receive, subject to the
terms and conditions of the Plan and this Option Agreement, for each share of
Stock subject to such portion of the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares of Stock); provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option, for each share of Stock subject to the Option,
to consist solely of common stock of the Acquiror equal in Fair Market Value to
the per share consideration received by holders of Stock pursuant to the Change
in Control. The Option shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control to the extent that the
Option is neither assumed or continued by the Acquiror in connection with the
Change in Control nor exercised as of the time of the Change in Control.

9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number and the Exercise Price
shall be rounded up to the nearest whole cent. In no event may the Exercise
Price be decreased to an amount less than the par value, if any, of the Stock
subject to the Option. The Committee in its sole discretion, may also make such
adjustments in the terms of the Option to reflect, or related to, such changes
in the capital structure of the Company or distributions as it deems
appropriate. All adjustments pursuant to this Section shall be determined by the
Committee, and its determination shall be final, binding and conclusive.

10. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands

 

8



--------------------------------------------------------------------------------

and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

11. NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement. In addition, if the
Notice of Grant designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant’s name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Grant. At any time during the one-year or
two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company’s Stock to notify the Company of any such
transfers. The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

12. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE

 

9



--------------------------------------------------------------------------------

SHARES PRIOR TO THIS DATE AND FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR
THE SHARES SHALL NOTIFY THE CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL
HOLD ALL SHARES PURCHASED UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED
HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL
TRANSFERRED AS DESCRIBED ABOVE.

13. MISCELLANEOUS PROVISIONS.

13.1 Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
have a materially adverse effect on the Option or any unexercised portion hereof
without the consent of the Participant unless such termination or amendment is
necessary to comply with any applicable law or government regulation. No
amendment or addition to this Option Agreement shall be effective unless in
writing.

13.2 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

13.3 Binding Effect. This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

13.4 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Notice of Grant or at such other address as such party may designate in
writing from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Notice of Grant, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Notice of Grant and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the

 

10



--------------------------------------------------------------------------------

delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Notice of Grant and Exercise Notice, as described in
Section 13.4(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.4(a) or may change the electronic
mail address to which such documents are to be delivered (if the Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.4(a).

13.5 Integrated Agreement. The Notice of Grant, this Option Agreement and the
Plan, together with the Superseding Agreement, if any, shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein and supersede
any prior agreements, understandings, restrictions, representations, or
warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein, the
provisions of the Notice of Grant, the Option Agreement and the Plan shall
survive any exercise of the Option and shall remain in full force and effect.

13.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of New Jersey as such laws are applied to agreements between New Jersey
residents entered into and to be performed entirely within the State of New
Jersey.

13.7 Counterparts. The Notice of Grant may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

11